Order unanimously affirmed without costs. Memorandum: Claimant is an orthopedic surgeon who is seeking to recover $777.28 plus interest for medical services rendered to 16 persons who were injured in *541the course of their employment. Defendant the State Insurance Fund correctly asserts that the Workers’ Compensation Board and not the Court of Claims is the proper forum in which claimant’s remedy, if any, lies. The unpaid medical services were rendered between March 1975 and January 1979. The claim, filed July 8, 1985 with the Court of Claims, is untimely (Court of Claims Act § 10 [4]). The fact that claimant improperly commenced an action at law in 1983 to recover these unpaid medical bills does not change this result (see, County of Onondaga v State of New York, 124 AD2d 970). (Appeal from order of Court of Claims, Corbett, J.—dismiss claim.) Present—Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.